 
Exhibit 10.19


EMPLOYMENT AGREEMENT

 
THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated January 28, 2005, shall be
effective upon the closing of the acquisition transaction between Acacia and
Global Patent Holdings LLC, and is entered into by and between Acacia
Technologies Services Corporation, a Delaware corporation ("Acacia”), and
Dooyong Lee, (“You”), on the following terms and conditions.
 
BACKGROUND
 
Acacia and You desire to enter into this Agreement, subject to the terms and
conditions as set forth below.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, Acacia and You, intending to be legally bound, hereby agree as
follows:
 
1.      Position and Responsibilities.  As of the effective date of the
Agreement, You shall be employed as Executive Vice President of Business
Development of Acacia, working full time from Acacia’s Newport Beach offices
within seven (7) months of your employment. For the earlier of (i) the initial
period of Your employment during which you have not relocated to Southern
California or (ii) the first seven (7) months from the effective date of this
Agreement, You shall be available to work from Acacia’s Newport Beach offices
for five (5) business days per month. You agree that at all times during your
employment hereunder, You shall be subject to and comply with Acacia's personnel
policies including Acacia's Insider Trading Policy (attached hereto as Exhibit
A), Sexual Harassment Policy (attached hereto as Exhibit B) and Employee
Handbook, all as may be modified from time to time.  You shall devote your full
working time and efforts to Acacia's business to the exclusion of all other
employment or active participation in other business interests, unless otherwise
consented to in writing by Acacia.
 
2.      (a.) Employment.  Your employment will be at-will, and may be terminated
by Acacia or You upon thirty (30) days notice to the other party for any
reason.  This at-will arrangement can not be changed during your employment,
unless agreed to in writing by an authorized officer of Acacia.
 
2.    (b).  Severance/Payment to Acacia.   Notwithstanding Your at-will
employment, in the event that Acacia terminates Your employment other than for
Cause (as defined below), (i) prior to You relocating to Southern California,
Acacia shall pay You a lump sum amount equal to three (3) months base salary; or
(ii) within one (1) year of You relocating to Southern California, Acacia shall
pay You a lump sum amount equal to six (6) months base salary. Any severance
that may be due as a result of Acacia terminating your employment after one (1)
year following You relocating to Southern California shall be covered by
Acacia’s then existing Executive Severance Policy.  In the event that You
terminate Your employment with Acacia within one (1) year of You relocating to
Southern California (other than as a result of Acacia’s breach of this
Agreement, after providing Acacia with notice and a reasonable opportunity to
cure such breach), You shall pay Acacia a lump sum payment equal to six (6)
months base salary, in consideration for Acacia reimbursing You for relocation
expenses.
 
 
 

--------------------------------------------------------------------------------

 
3.      Compensation.  For all services rendered by You pursuant to this
Agreement, Acacia shall pay You, subject to your adherence to all of the terms
of this Agreement, and You shall accept as full compensation hereunder, the
following:
 
3.1      Salary.   An annual salary (the “Salary”) of Two Hundred Seventy
Thousand Dollars ($ 270,000). The Salary shall be subject to all appropriate
federal and state withholding taxes and shall be payable bi-weekly, in
accordance with the normal payroll procedures of Acacia. The Salary will be
subject to annual review and increase at Acacia’s sole discretion.
 
3.2      Options.  The Board of Directors of Acacia Research Corporation will
grant You stock options to purchase Two Hundred and Twenty Five Thousand
(225,000) shares of Acacia Research - Acacia Technologies Group common stock
(Nasdaq: ACTG) pursuant to and subject to the terms of Acacia's existing stock
option plan.  Such options have a ten (10) year term and will vest over a
thirty-six (36) month period, with Seventy Five  Thousand (75,000) shares
vesting twelve months after your start date, and with the remainder vesting
monthly over the subsequent twenty four (24) month period.  The exercise price
of the options shall be the closing price on the later of (i) your first day of
employment; and (ii) the date of the Board approval of such grant. Additional
annual option grants are subject to the recommendation of Acacia’s CEO and are
at the discretion of the Board of Directors.


 
3.3      Home Sale/Purchase Reimbursement.    Acacia shall reimburse You for the
taxes (including state and federal capital gains taxes and city/county
tax/stamps) and closing costs (including sales commissions) actually incurred
and paid by You in connection with the sale of Your New Jersey residence in
connection with your relocation to Southern California.  Acacia shall reimburse
You for reasonable incidental costs in connection with purchasing a residence in
Southern California including any applicable title insurance, survey, and
mortgage application charges.  Such reimbursements shall occur within 30 days of
You submitting appropriate documentation evidencing the payment of such
reimbursable expenses.  Such reimbursements will be grossed up to cover any
applicable federal and state taxes.
 
3.4       Moving Expenses.  Acacia shall reimburse You for reasonable moving,
packing and storage (if any) expenses for the contents of a single dwelling and
two (2) automobiles, and shall reimburse You for travel and lodging expenses for
You and Your family on the day of the relocation. Acacia shall also reimburse
You for all reasonable travel, lodging, and meal expenses incurred by You and
one other person for one trip to the Newport Beach area for the purpose of
investigating relocation options.  Such reimbursements will be grossed up to
cover any applicable federal and state taxes.  All expenses shall be supported
by appropriate documentation and reimbursed in accordance with Acacia’s policies
and procedures.
 
3.5       Relocation Bonus.  A one time, relocation bonus equal to Fifteen
Thousand Dollars ($15,000), payable at the time of relocation, to cover moving
expenses and any and all other costs and expenses of relocation, other than as
expressly set forth herein. The relocation bonus shall be subject to all
appropriate federal and state withholding taxes in accordance with the normal
payroll procedures of Acacia.


3.6        Travel Expenses.  Acacia shall reimburse You for all reasonable
travel, lodging, and meal expenses incurred on behalf of Acacia, including
travel to Acacia’s Newport Beach offices prior to Your relocation.  All expenses
shall be supported by appropriate documentation and reimbursed in accordance
with Acacia’s policies and procedures.


 
2

--------------------------------------------------------------------------------

 
3.7        Discretionary Annual Bonus.   At the end of each calendar year, You
shall be eligible for a discretionary bonus equal in value of up to Fifty
Thousand Dollars ($50,000).  Such bonus shall be at the sole discretion of the
Compensation Committee of Acacia Research Corporation, and shall be based upon
personal performance, overall company performance, and any other factors that
the Compensation Committee elects to consider.  This bonus is solely within the
discretion of the Compensation Committee, which may elect to pay You no bonus in
any given year or years.  The Compensation Committee may increase the amount of
the discretionary bonus, but has no obligation to do so. In order to be eligible
for the discretionary annual bonus, this Agreement must be in full force and
effect at the time of the payment of such bonus. The discretionary annual bonus
shall be subject to all appropriate federal and state withholding taxes in
accordance with the normal payroll procedures of Acacia.
 
3.8        Benefits and Perquisites. Acacia shall make benefits available to
You, including, but not limited to, vacation and holidays, sick leave, health
insurance, and the like, to the extent and on the terms made available to other
similarly situated employees of Acacia. This provision does not alter Acacia's
right to modify or eliminate any employee benefit and does not guarantee the
continuation of any kind or level of benefits.  All such benefits shall cease
upon the termination of your employment under this Agreement. Acacia shall
reimburse You for any reasonable work related expenses, in accordance with
Acacia’s reimbursement policies and procedures.
 
4.           Termination. The employment relationship between You and Acacia
created hereunder shall terminate upon the occurrence of any one of the
following events:
 
4.1        Death or Permanent Disability.   Acacia may terminate this Agreement
and any further obligations to You if You die or, due to physical or mental
disability, You are either (a) unable to reasonably and effectively carry out
your duties with reasonable accommodations by Acacia or (b) unable to reasonably
and effectively carry out your duties because any reasonable accommodation which
may be required would cause Acacia undue hardship.  In the event of a
disagreement concerning your perceived disability, You shall submit to such
examinations as are deemed appropriate by three practicing physicians
specializing in the area of your disability, one selected by You, one selected
by Acacia, and one selected by both such physicians.  The majority decision of
such three physicians shall be final and binding on the parties.
 
4.2        Termination for Cause.  Acacia may immediately terminate this
Agreement and any further obligations to You upon the occurrence of any of the
following:
 
(a)           You fail or refuse to perform your duties hereunder, or breach any
of your obligations under this Agreement other than due to Death or Permanent
Disability;
 
(b)           You commit any act (including a misdeameanor offense) which is
likely to have the effect of injuring the reputation, business or business
relationship of Acacia;
 
(c)            You are charged with convicted of or plead guilty or nolo
contendre to any felony; or
 
(d)            You embezzle or misuse any of Acacia's funds or assets or commit
any act of fraud or dishonesty with respect to any aspect of Acacia's business;


 
3

--------------------------------------------------------------------------------

 
 
5.           Compensation Upon Termination;
 
5.1        Cause.  Upon termination of your employment under this Agreement due
to Cause, You shall be entitled only to payment of the Salary earned by You
before the effective date of termination, and any reimbursements as provided in
Sections 3.3, 3.4, 3.6 and 3.8, for expenses incurred prior to the effective
date of termination.
 
5.2        Other Than Cause.  Upon termination of your employment by Acacia
under this Agreement other than for Cause, or upon termination of your
employment by You as a result of Acacia’s breach of this Agreement after
providing Acacia with notice and a reasonable opportunity to cure such breach,
You shall be entitled only to (i) payment of the Salary earned by you before the
effective date of termination, as provided in Section 3 hereof; (ii) any accrued
and unused vacation pay earned as of the effective date of termination; (iii)
any reimbursements under Sections 3.3, 3.4, 3.6, and 3.8, for expenses incurred
prior to the date of termination, and any unpaid relocation bonus under Section
3.5 (if You relocated prior to the effective date of termination) and (iv) any
severance payments as provided in Section 2(b) above if such termination occurs
prior to You relocating to Southern California or within one (1) year of
relocation, or if such termination occurs after such one (1) year period, as
provided by Acacia's then current severance plan, if any. In the event that You
terminate Your employment with Acacia at any time (other than as a result of
Acacia’s breach of this Agreement, after providing Acacia with notice and a
reasonable opportunity to cure such breach), You shall be entitled only to (i)
payment of the Salary earned by You before the effective date of termination, as
provided in Section 3 hereof; (ii) any accrued and unused vacation pay earned as
of the effective date of termination; (iii) any reimbursements under Sections
3.3, 3.4, 3.6, and 3.8, for expenses incurred prior to the date of termination,
and any unpaid relocation bonus under Section 3.5 (if You relocated prior to the
effective date of termination); provided, however, that if such termination by
You occurs within one (1) year of your relocation to Southern California, in
addition to You receiving any payments set forth in (i), (ii), and (iii), You
shall also pay Acacia a lump sum payment equal to six (6) months base salary as
set forth in Section 2(b) above.
 
5.3        Remedy.  Should Acacia terminate your employment for Cause, and it is
later determined that Acacia did not have Cause for the termination, then
Acacia’s decision to terminate You shall be deemed to have been made without
Cause and Acacia shall pay You the compensation as set forth in this Agreement,
as your sole and exclusive remedy.

 
6.           Confidentiality.
 
6.1        Confidential Information. Acacia and You recognize that You will
acquire certain confidential and proprietary information relating to Acacia's
business and the business of Acacia's affiliates. Such confidential and
proprietary information is information that derives independent economic value,
actual or potential, from not being generally known to the public or to other
persons who can obtain economic value from its disclosure or use, and is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy ("Confidential Information").  Confidential Information may include,
without limitation, the following: business plans, projections, planning and
strategies, marketing plans, materials, pricing, programs and related data,
product information, services, budgets, acquisition plans, the names or
addresses of any employees, independent contractors or customers, licensing
strategy, statistical data, financial information or arrangements, manuals,
forms, techniques, know-how, trade secrets, software, any method or procedure of
Acacia's business, whether developed by Acacia or developed, or contributed to,
by You during the course of your employment, or made available to You by Acacia
or any of Acacia's affiliates in the course of your employment, or any market
development, research or expansion projects, business systems and procedures and
other confidential business and proprietary information.  Confidential
Information may be contained in written materials, verbal communications, the
unwritten knowledge of employees, or any other tangible medium, such as tape,
computer, or other means of electronic storage of information.
 
 
4

--------------------------------------------------------------------------------

 
6.2        Obligation of Confidentiality.  You acknowledge and agree that (a)
all of the Confidential Information constitutes special, unique and valuable
assets of Acacia and trade secrets, the disclosure of which would cause
irreparable harm and substantial loss to Acacia and/or its affiliates.  In view
of the foregoing, You agree that at no time will You, directly or indirectly,
and whether during or after your employment with Acacia, use, reveal, disclose
or make known any Confidential Information without specific written
authorization from or written direction by Acacia.  You further agree that,
immediately upon termination or expiration of your employment for any reason
whatsoever, or at any time upon request by Acacia, You will return to Acacia all
Confidential Information.
 
7.            Intellectual Property. You agree that any and all discoveries,
concepts, ideas, inventions, writings, plans, articles, devices, products,
designs, treatments, structures, processes, methods, formulae, techniques and
drawings, and improvements or modifications related to the foregoing that are in
any way related to Acacia's audio and video patent portfolio or any other
intellectual property owned by Acacia or its affiliates or subsidiaries, whether
patentable, copyrightable or not, which are made, developed, created,
contributed to, reduced to practice, or conceived by You during the term of this
Agreement, whether solely or jointly with others, in connection with your
employment with Acacia (collectively, the “Intellectual Property”) shall be and
remain the exclusive property of Acacia, and, to the extent applicable, a “work
made for hire,” and Acacia shall own all rights, title and interests thereto,
including, without limitation, all rights under copyright, patent, trademark,
statutory, common law and/or otherwise. By your execution of this Agreement, You
hereby irrevocably and unconditionally assign to Acacia all right, title and
interest in any such Intellectual Property. You further agree to take all such
steps and all further action as Acacia may reasonably request to effectuate the
foregoing, including, without limitation, the execution and delivery of such
documents and applications as Acacia may reasonably request to secure the rights
to Intellectual Property worldwide by patent, copyright or otherwise to Acacia
or its successors and assigns. You further agree promptly and fully to disclose
any Intellectual Property to the officers of Acacia and to deliver to such
officers all papers, drawings, models, data and other material (collectively,
the “Material”) relating to any Intellectual Property made, reduced to practice,
developed, created or contributed to by You and, upon termination, or expiration
of your employment with Acacia, to turn over to Acacia all such Material.  Any
intellectual property which was developed by You prior to the date of this
agreement, or which is developed by You during or after the termination of this
Agreement and is not in any way related to any of Acacia's or any of its
subsidiaries' or affiliates' intellectual property, shall be owned by You.
 
8.            Other Activities, Non-Solicitation.   During the term of this
Agreement, You shall not engage in any activities that are competitive with
Acacia, or any of its affiliates or subsidiaries, or that would result in a
conflict of interest.  You are not prohibited from engaging in any other
activities.  In the event of the termination of your employment for any reason,
You, for a period of one year shall not: (a) solicit for employment and then
employ any employee of Acacia or any of its affiliates or subsidiaries or any
person who is an exclusive independent contractor involved in any of its
affiliates or subsidiaries; (b) make any derogatory public statement concerning
Acacia, or any of its affiliates or subsidiaries, or your employment, unless
previously approved by Acacia, except as may be required by law; or (c) induce,
attempt to induce or knowingly encourage any Customer of Acacia or any of its
affiliates or subsidiaries to divert any business or income from Acacia or any
of its affiliates or subsidiaries or to stop or alter the manner in which they
are then doing business with Acacia or any of its affiliates or
subsidiaries.  The term “Customer” shall mean any individual or business firm
that was or is a customer or client of, or one that was or is a party in a
investor agreement with, or whose business was actively solicited by, Acacia or
any of its affiliates or subsidiaries at any time, regardless of whether such
customer was generated, in whole or in part, by your efforts.
 
 
5

--------------------------------------------------------------------------------

 
9.            Remedies. Each of the parties to this Agreement will be entitled
to enforce its rights under this Agreement specifically, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights existing in its favor. The parties agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction for injunctive relief without the need
for an undertaking in order to enforce or prevent any violations of the
provisions of this Agreement.
 
10.          Assignment. This Agreement is personal to You and may not be
assigned in any way by You without the prior written consent of Acacia.   Any
such attempted assignment without Acacia's written consent shall be void.
 
11.          Severability and Reformation. The parties intend all provisions of
this Agreement to be enforced to the fullest extent permitted by law. If,
however, any provision of this Agreement is held to be illegal, invalid, or
unenforceable under present or future law, such provision shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision were never a part hereof and the
remaining provisions shall remain in full force and effect.  Moreover, any
provision so affected shall be limited only to the extent necessary to bring the
Agreement within the applicable requirements of law.
 
12.          Governing Law and Venue. This Agreement is to be governed by and
construed in accordance with the laws of the State of California applicable to
contracts made and to be performed wholly within such State, and without regard
to the conflicts of laws principles thereof.  Any suit brought and any and all
legal proceedings to enforce this Agreement whether in contract, tort, equity or
otherwise, shall be brought in the state or federal courts sitting in Los
Angeles County, California, the parties hereto hereby waiving any claim or
defense that such forum is not convenient.
 
13.          Arbitration.  Any controversy, claim or dispute arising out of or
in any way relating to this Agreement, the alleged breach thereof, and/or your
employment with Acacia or its termination including, without limitation, claims
for breach of any express or implied contract, tort claims, claims for violation
of any federal, state or other governmental law, statute, ordinance, Executive
Order or regulation, and any and all claims for employment discrimination or
harassment, shall be determined by binding arbitration administered by the
American Arbitration Association under its National Rules for Resolution of
Employment Disputes ("Rules") which are in effect at the time of the
arbitration.  The Rules are hereby incorporated by reference.  California Code
of Civil Procedure § 1283.05, which provides for certain discovery rights, shall
apply to any such arbitration, and said code section is also hereby incorporated
by reference.  In reaching a decision, the arbitrator shall have no authority to
change, extend, modify or suspend any of the terms of this Agreement.  The
arbitration shall be commenced and heard in Los Angeles County, California.  The
arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of California or federal law, or both, as applicable to the claim(s)
asserted.  The Arbitrator shall issue a written decision explaining his/his
award.  Judgment on the award may be entered in any court of competent
jurisdiction, even if a party who received notice under the Rules fails to
appear at the arbitration hearing(s).  The parties may seek, from a court of
competent jurisdiction, provisional remedies or injunctive relief in support of
their respective rights and remedies hereunder without waiving any right to
arbitration.  However, the merits of any action that involves such provisional
remedies or injunctive relief, including, without limitation, the terms of any
permanent injunction, shall be determined by arbitration under this
paragraph.  Notwithstanding the foregoing, claims for workers' compensation
benefits, unemployment compensation benefits, or claims based upon an employee
benefit plan which provides by its own terms for arbitration are exempted from
the provisions of this Paragraph.  In any arbitration hereunder, the parties
will each pay for their costs and attorneys' fees, if any.  However, if either
party prevails on a statutory claim which entitles the prevailing party to
attorneys' fees, the arbitrator may award reasonable attorneys' fees to the
prevailing party in accordance with that statute.  If any claim or class of
claim is determined by applicable law not to be subject to arbitration, this
Agreement to arbitrate shall remain in full force and effect with respect to all
other claims asserted between the parties.
 
 
6

--------------------------------------------------------------------------------

 
14.         Entire Agreement, Amendment and Waiver. This Agreement contains the
entire understanding and agreement between the parties, and supersedes any other
agreement between Acacia and You, whether oral or in writing, with respect to
the subject matter hereof. This Agreement may not be altered or amended, nor may
any of its provisions be waived, except by a writing signed by both parties
hereto or, in the case of an asserted waiver, by the party against whom the
waiver is sought to be enforced.  Waiver of any provision of this Agreement, or
any breach thereof, shall not be deemed to be a waiver of any other provision or
any subsequent alleged breach of this Agreement.
 
15.         Survival and Counterparts.  The provisions of Sections 2(b), 3.3,
3.4, 3.5, 3.6, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14 and 15 of this Agreement
shall survive the termination of this Agreement. This Agreement may be executed
in counterparts, with the same effect as if both parties had signed the same
document.  All such counterparts shall be deemed an original, shall be construed
together and shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


ACACIA TECHNOLOGIES SERVICES COPRORATION


By   /s/ Robert A. Berman                                                      
Name: Robert A. Berman
Its:____COO_________


 
/s/ Dooyong Lee_______________
Dooyong Lee
 
 
7

--------------------------------------------------------------------------------

 

ADDENDUM TO EMPLOYMENT AGREEMENT
 


This Addendum amends your Employment Agreement dated January 28, 2005 (the
“Employment Agreement”).  Unless specifically modified by the terms of this
Addendum, the terms of the Employment Agreement remain unchanged and in full
force and effect.


At the end of each calendar year, You shall be eligible for a discretionary
bonus equal in value of up to Thirty percent (30%) of your annual salary.  Such
bonus shall be at the sole discretion of the Compensation Committee of Acacia
Research Corporation, and shall be based upon personal performance, overall
company performance, and any other factors that the Compensation Committee
elects to consider.  This bonus is solely within the discretion of the
Compensation Committee, which may elect to pay You no bonus in any given year or
years.  The Compensation Committee may increase the amount of the discretionary
bonus, but has no obligation to do so. In order to be eligible for the
discretionary annual bonus, this Agreement must be in full force and effect at
the time of the payment of such bonus. The discretionary annual bonus shall be
subject to all appropriate federal and state withholding taxes in accordance
with the normal payroll procedures of Acacia.






Acknowledged and Agreed:


/s/ Dooyong Lee

--------------------------------------------------------------------------------

Dooyong Lee


/s/ Paul R. Ryan

--------------------------------------------------------------------------------

Paul R. Ryan
Chairman and CEO




Dated: March 6, 2008




8